Citation Nr: 0907790	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
arthrotomy with instability and degenerative arthritis, left 
knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to April 
1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In January 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed June 1999 rating decision, the RO denied 
the Veteran's claim for service connection for a left knee 
disability because the evidence did not show that the 
preexisting disability was aggravated in service.  

3.	Evidence received subsequent to the June 1999 RO decision 
is evidence not previously submitted to the RO.  The evidence 
relates to an unestablished fact necessary to substantiate 
the claim and presents a reasonable possibility of 
substantiating the Veteran's claim.

4.	The competent medical evidence of record shows that a left 
knee disability preexisted service; but does not show that a 
left knee disability was aggravated in service.  


CONCLUSIONS OF LAW

1.	The June 1999 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for postoperative 
arthrotomy with instability and degenerative arthritis, left 
knee is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

3.	Postoperative arthrotomy with instability and degenerative 
arthritis, left knee was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in September 2002 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The September 2002 letter also notified the Veteran of the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the element required to establish service 
connection that were found insufficient in the previous 
denial.  

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the U.S. Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the Veteran was 
provided with this notice in March 2006.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Board finds that any timing errors were not prejudicial 
to the appellant because the actions taken by VA after 
providing the adequate notice have essentially cured the 
error in the timing of the notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a June 2008 supplemental statement of the 
case.  Additionally, any error regarding the Dingess notice 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed condition.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in February 2005.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

New and Material Evidence

In this case, the Veteran's claim for service connection for 
a left knee disability was initially denied by the RO in 
October 1973.  In June 1999, the Veteran attempted to reopen 
his claim; however the RO denied reopening the Veteran's 
service connection claim because there was no new and 
material evidence showing that his preexisting knee 
disability was aggravated in service.  The Veteran did not 
appeal this decision and the decision became final.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

In a July 2005 supplemental statement of the case, the RO 
reopened the Veteran's claim and proceeded to adjudicate the 
Veteran's claim for service connection for a left knee 
disability on the merits.  In spite of the RO's decision, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claim.  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  The Board will address the evidence 
submitted since the June 1999 RO decision.  

Evidence must be new and material to reopen a previously 
disallowed claim.  The definition of "new and material 
evidence" was revised in August 2001.  For claims filed on or 
after August 29, 2001, as in this case, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2008).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In June 1999, the RO reviewed the service medical records and 
an October 1973 VA examination.  The evidence showed that the 
Veteran had left knee surgery prior to service.  The evidence 
also showed treatment for injuries to the left knee in 
service.  The evidence, however, did not show that the 
Veteran's right knee disability was aggravated in service.  

Since the June 1999 RO decision, a February 2005 VA 
Compensation and Pension Examination was submitted.  The 
examiner provided an opinion regarding aggravation of the 
Veteran's left knee disability in service.  

The Board agrees with the RO's finding that the February 2005 
VA opinion is new and material evidence.  The evidence had 
not previously been submitted to the AOJ and it related to 
aggravation, an unestablished fact in the final June 1999 RO 
decision.  The Board finds that this opinion raised a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.  See 38 C.F.R. § 3.156 (2008).  

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for his left knee disability is reopened and the 
Board will proceed to evaluate the merits of the claim on the 
basis of all evidence of record.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received 
preliminarily to addressing merits).

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A.  § 1131; 38 
C.F.R. § 3.304(b).  This presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.  VA must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness.  Satterfield v. Nicholson, 20 Vet. App. 386 
(2005); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004)(citations omitted); see also VAOPGCPREC 3-2003 
(July 16, 2003)(69 Fed. Reg. 25178 (2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  

In this case, the entrance examination in October 1971 does 
not show a left knee disability.  The Veteran did not report 
a trick or locked knee in October 1971 and his lower 
extremities were clinically evaluated as normal.  The Board 
notes, however, that the induction examinations were 
conducted in October 1971, and the Veteran did not enter 
service until August 1972.  

The Veteran entered service on August 18, 1972.  On August 
22, 1972 the Veteran sought treatment for a left knee injury.  
In an orthopedic consultation, he reported a history of knee 
surgery for torn cartilage and ligament repair.  The Veteran 
was diagnosed with a strained medical collateral ligament.  A 
radiographic report showed a normal left knee.  The Veteran 
appeared before a Physical Evaluation Board (PEB) in 
September 1972.  The PEB found that the Veteran had a left 
medial meniscectomy in February 1972.  The Veteran had 
residual instability, recurrent effusion and decreased range 
of motion in his left knee.  The PEB concluded that this 
medical condition was not incurred in the line of duty, but 
existed prior to active duty.  In September 1972, the PEB 
found the Veteran medically unfit for further military 
service because of the left medical meniscectomy in February 
1972.  The PEB also found that the left knee disability was 
not aggravated by active service.  In January 1973, the range 
of motion in the Veteran's knees was 0/125 degrees in the 
left knee and 0/135 in the right knee.  In March 1973, the 
Veteran has aspiration of his knee and it was put in to a 
cylinder cast.  In November 1972, the Veteran was recommended 
for separation from service because he was unfit due to his 
left knee disability.  

Based on the foregoing, the Board finds that the Veteran was 
presumed to be in sound condition when he entered service 
because a preexisting left knee injury was not noted in the 
entrance examination.  This presumption, however, was 
rebutted by the findings of the PEB which the Board finds is 
clear and unmistakable evidence.  The findings of the PEB 
show that the Veteran had left knee surgery prior to service.  
The PEB also found that the left knee disability was not 
aggravated by service.  The PEB findings, based on the 
Veteran's history, physical examination of the Veteran and 
treatment for left knee injuries in service is clear and 
unmistakable evidence of the preexisting condition.  

Therefore, the only remaining question is whether the 
Veteran's pre-existing left knee disability clearly and 
unmistakably was not aggravated by service.  To show 
aggravation there must be an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown,      4 Vet. App. 304, 306-307 
(1993).  A "lasting worsening of the condition" or a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); see Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  

The PEB finding, as depicted above does not show that the 
Veteran's left knee disability was aggravated during service.  
The Veteran's knee was examined within days after entering 
service and the PEB concluded that no aggravation occurred.  
The PEB found that the Veteran had residual instability, 
recurrent effusion and decreased range of motion in his left 
knee.  Similarly, shortly after service, in a October 1973 VA 
examination, the Veteran's left knee the examiner found that 
there was effusion, medial collateral ligament instability 
and decreased range of motion.  Additionally, the range of 
motion was to 125 degrees in the left knee in service.  After 
service, in October 1973, the range of motion in the left 
knee was between 100 and 135.  

Finally, in the February 2005 VA examination the examiner 
reviewed the claims file.  The examiner noted the surgery in 
February 1972 and the in-service treatment.  He noted post-
service injuries, including motor vehicle accidents.  The 
Veteran also underwent approximately 5 other surgeries on his 
left knee.  The examiner concluded that there was a pre-
service injury to the Veteran's left knee and the pre-service 
injury was aggravated during service.  The examiner noted 
that the aggravation of the left knee was performing turning 
exercises while marching.  There was also a fall in service 
that may have sustained some additional injury to the knee.  
The examiner noted, nonetheless, that the Veteran was able to 
go to school.  The examiner concluded that it was unlikely 
that the degree of aggravation sustained in service was of 
such magnitude that would have caused complete deterioration 
of the knee which ultimately led to his additionally 
surgeries.  The examiner also opined that the additional 
surgeries after service would have aggravated the knee.  The 
examiner specifically noted two motor vehicle accidents after 
service.  One accident caused a low back disability which 
also would have aggravated the Veteran's knee.  The Veteran 
had a total knee replacement which was not consistent with 
the rather minor aggravations in service.  The examiner 
concluded that the primary cause of the Veteran's current 
condition was the preexisting injury and the motor vehicle 
accidents and surgeries after service.  The examiner also 
noted that the Veteran's weight was an aggravating factor 
regarding the left knee disability.  

The examiner concluded that there may have been an additional 
5 or 10 percent aggravation of the preexisting condition in 
service; however, it would be strictly speculation to make 
that conclusion since there have been several other 
aggravating factors since service.  The examiner found that 
it did not appear that the in-service aggravation of the 
Veteran's knee disability significantly altered the natural 
progression of the injury.  

Although the VA examiner noted that there may have been 
aggravation of the left knee in service, this opinion is 
speculative.  Service connection may not be based on 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim).  In this case, the examiner could 
not confirm that the veteran's knee was aggravated in service 
without resorting to speculation.  Therefore, this opinion 
does not have the required degree of medical certainty 
required for service connection.  Hinkle v. Nicholson, 19 
Vet. App. 465 (2005) (medical opinions based on speculation 
are entitled to little, if any, probative value); see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  

The Board finds that the competent medical evidence does not 
show that there was an increase in disability during service.  
The in-service and October 1973 examinations do not show an 
increase in disability.  The service treatment records show 
that the Veteran had problems with his left knee immediately 
after entering service.  The Veteran reported problems with 
his left knee 4 days after he entered service.  Additionally, 
at the time the Veteran separated from service, the evidence 
does not show that there was a worsening of the condition.  
The evidence also does not show that the current knee 
condition is due to service, apart for the motor vehicle 
accidents after service.  Furthermore, the Veteran did not 
submit evidence showing possible aggravation until 2005, over 
30 years after service.  Lastly, the VA examiner did not 
conclude that service altered the natural progression of the 
disease.  

The Board has considered the Veteran's contention that his 
left knee was aggravated in service.  However, as a layman, 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter.  While a layman such as the Veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide an opinion linking those symptoms 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").


ORDER

Service connection for postoperative arthrotomy with 
instability and degenerative arthritis, left knee is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


